Jenkins, P. J.,
dissenting. In my opinion, the contract in this case is taken without the operation of the statute of frauds. The written recognition of an employment at so much per year, in the absence of anything further indicating the period of the employment intended, will be treated as meaning an employment for the term of a year. Baldwin v. Western Union Tel. Co., 93 Ga. 692, *704695 (21 S. E. 212, 44 Am. St. R. 194); Magarahan v. Wright, 83 Ga. 773 (2), 777 (10 S. E. 584); Mondon v. Western Union Tel. Co., 96 Ga. 499, 505 (23 S. E. 853). In this case the letter from the employer to the employee recognized the existence of a contract of employment at a stated salary for a period of a year. It further indicates within itself that the employment had actually commenced. Accordingly, the letter discloses that the contract was to continue from the date when the services had commenced for -a period of one year at a fixed compensation. While the letter does not state when the services began, it does indicate that they had begun, and were to continue for the period of a year thereafter. When they did in fact begin is an independent fact which could be (and was) proven by parol evidence in no way altering or enlarging the terms of the contract itself as expressed in the letter. This is true under the familiar maxim that that is certain which can be made certain.
Moreover, there is authority which seems to indicate that the jury would have been authorized to find that the contract was taken without the operation of the statute of frauds for the additional reason that, after the beginning by the employee of his services, done in performance of and in pursuance of the parol agreement, he had refused different employment from other parties, with the result that a subsequent breach of the contract by the employer, under such circumstances, would render it a fraud upon the employee, who had thus partly performed the agreement and had acted to his injury in relying thereon. Hightower v. Ansley, 126 Ga. 8 (2) (54 S. E. 939, 7 Ann. Cas. 927); Brown v. State, 8 Ga. App. 211 (68 S. E. 865); Williams v. Garrison, 21 Ga. App. 44 (supra). Whether, under the circumstances, such part performance would take the contract without the operation of the statute of frauds is ordinarily a question for the jury, and not for determination by the court. See Bryan v. Southwestern R. Co., 37 Ga. 26; Richards v. Plaza Hotel Inc., 171 Ga. 827 (2), 834 (156 S. E. 809).